Citation Nr: 1439062	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  09-09 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic allergic rhinitis.

2.  Entitlement to service connection for paresthesias, bilateral lower extremities, to include as secondary to service-connected posterior lumbar interbody fusion with instrumentation at L5, S1 to include laminectomy defect with significant disc space narrowing and degenerative changes.

3.  Entitlement to an initial compensable rating for obstructive sleep apnea prior to January 8, 2009.

4.  Entitlement to a rating in excess of 50 percent for obstructive sleep apnea from January 8, 2009.

5.  Entitlement to an initial compensable rating for scars of the lumbar spine and neck prior to July 19, 2012.

6.  Entitlement to a rating in excess of 10 percent for scars of the lumbar spine and neck from July 19, 2012.

7.  Entitlement to an initial compensable rating for headaches.   

8.  Entitlement to an initial compensable rating for erectile dysfunction.

9.  Entitlement to service connection for optical migraines.

10.  Entitlement to service connection for night time glare.

11.  Entitlement to service connection for presbyopia.

12.  Entitlement to service connection for hearing loss.

13.  Entitlement to service connection for a limb movement disorder of both legs. 

14.  Entitlement to service connection for hypersomnia/chronic fatigue.

15.  Entitlement to service connection for memory loss.

16.  Entitlement to service connection for chronic back pain.

17.  Entitlement to service connection for chronic neck pain.

18.  Entitlement to service connection for a personality disorder.

19.  Entitlement to service connection for elevated serum triglycerides and total cholesterol.

20.  Entitlement to service connection for obesity.

21.  Entitlement to service connection for an intravenous (IV) contrast dye allergy.

22.  Entitlement to service connection for adjustment disorder with depressed mood.

23.  Entitlement to service connection for dysthymic disorder.

24.  Entitlement to service connection for non-psychotic mental disorder status post organic brain injury.

25.  Entitlement to service connection for alopecia.

26.  Entitlement to service connection for a right small toe fracture.

28.  Entitlement to service connection for bulging discs of the entire spine.

29.  Entitlement to service connection for vertebral end plate sclerosis and osteophyte formation.

30.  Entitlement to service connection for hemangioma, L-2 and L4 vertebral bodies (noted as Schmorl's nodes).

31.  Entitlement to service connection for cervical neural foraminal stenosis.

32.  Entitlement to service connection for heart palpitations.

33.  Entitlement to service connection for weakness/dizziness/fatigue.

34.  Entitlement to service connection for emotional depression.

35.  Entitlement to service connection for disk herniation, status post spinal manipulation.

36.  Entitlement to service connection for degenerative disk disease/herniated disc.

37.  Entitlement to service connection for C-5 anterior cervical discectomy and reconstruction.

38.  Entitlement to service connection for spinal canal foraminal stenosis.

39.  Entitlement to service connection for right thumb fracture residuals.

40.  Entitlement to service connection for anxiety/panic attacks.

41.  Entitlement to an initial compensable rating for tinnitus.

42.  Entitlement to an initial rating in excess of 10 percent for hypertension.

43.  Entitlement to service connection for residuals of head trauma, claimed as post-concussion syndrome and organic brain injury.

44.  Entitlement to service connection for pigment dispersion syndrome.

45.  Entitlement to service connection for bilateral maxillary sinus retention cysts.

46.  Entitlement to service connection for anal fissure.

47.  Entitlement to service connection for rectal polyps and diverticulum.

48.  Entitlement to service connection for chronic hematuria, to include as due to an undiagnosed illness. 

49.  Entitlement to service connection for hypogonadism/low testosterone, to include as due to an undiagnosed illness.

50.  Entitlement to an initial compensable rating for hemorrhoids.

51.  Entitlement to an initial rating in excess of 10 percent for chronic heartburn/reflux.

52.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

53.  Entitlement to an initial rating in excess of 10 percent for posterior lumbar interbody fusion with instrumentation at L5, S1 to include laminectomy defect with significant disc space narrowing and degenerative changes.

54.  Entitlement to an initial rating in excess of 10 percent for cervical spine C-5 compression fracture.  


WITNESSES AT HEARING ON APPEAL

The Veteran and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A March 2008 rating decision granted service connection for chronic heartburn/reflux, PTSD, posterior lumbar interbody fusion, and cervical spine C-5 compression fracture.  A notice of disagreement was received from the Veteran in June 2008, and all of these issues were included in the subsequent statement of the case issued in December 2008.  A substantive appeal (VA Form 9) was received with respect to these issues in March 2009.  Although these claims were not included in those that were certified to the Board, and despite the fact that the Veteran did not present testimony or provide any indication that he wishes to pursue these claims, his substantive appeal placed these claims in appellate status.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held in August 2013.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for post-concussion syndrome and organic brain injury have been recharacterized as entitlement to service connection for residuals of head trauma to comport with the evidence.

The issues of entitlement service connection for residuals of head trauma (claimed as post-concussion syndrome and organic brain injury), pigment dispersion syndrome, bilateral maxillary sinus retention cysts, anal fissure, rectal polyps and diverticulum, chronic hematuria and hypogonadism/low testosterone; and entitlement to higher initial ratings for hemorrhoids, chronic heartburn/reflux, PTSD, posterior lumbar interbody fusion, and cervical spine C-5 compression fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Allergic rhinitis had onset in active duty.

2.  The Veteran's symptoms of paresthesias in his bilateral lower extremities have been diagnosed as peripheral neuropathy, and are causally related to his service-connected lumbar spine disability.

3.  Resolving reasonable doubt in the Veteran's favor, he had documented sleep apnea with persistent day-time hypersomnolence prior to January 8, 2009; but did not require use of a continuous airway pressure machine (CPAP).

4.  From January 8, 2009, the Veteran's sleep apnea has required use of CPAP, but it has not been productive of chronic respiratory failure with carbon dioxide retention, or of cor pulmonale, or required intervention by tracheotomy.

5.  Since the grant of service connection, the scar located on the Veteran's neck manifested without any characteristics of disfigurement, was superficial, stable, and not painful on objective examination or otherwise, and did not limit motion or function or cause any disabling effects.

6.  Prior to September 23, 2008, the scars located on the Veteran's left lateral back and middle back were superficial, stable, not painful on objective examination, measured less than 6 square inches in size, and did not limit motion or function or cause any disabling effects.

7.  From September 23, 2008, the scars located on the Veteran's left lateral back and middle back are superficial, stable, painful, measure less than 6 square inches in size, and do not limit motion or function or cause any disabling effects. 

8.  Since the grant of service connection, erectile dysfunction has manifested with loss of erectile power, but without visible deformity of the penis.

9.  Since the grant of service connection, the Veteran's migraines have been characterized by frequent headaches and prostrating attacks, but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

10.  Prior to the promulgation of a decision, the Veteran withdrew his appeals for service connection for optical migraines, night time glare, presbyopia, hearing loss, limb movement disorder right leg, limb movement disorder left leg, hypersomnia/chronic fatigue, memory loss, chronic back pain (lumbar), chronic neck pain, personality disorder, elevated serum triglycerides and total cholesterol, obesity, IV contrast dye allergy; adjustment disorder with depressed mood, dysthymic disorder, non-psychotic mental disorder status post organic brain injury, alopecia, right small toe fracture, bulging disc entire spine, vertebral end plate sclerosis and osteophyte formation, hemangioma L-2 and L4 vertebral bodies (noted as Schmorl's nodes), cervical neural foraminal stenosis, heart palpitations, weakness/dizziness/fatigue, emotional depression,  disk herniation status post spinal manipulation, degenerative disk disease/herniated disc, C-5 anterior cervical discectomy and reconstruction, spinal canal foraminal stenosis, right thumb fracture residuals, and anxiety/panic attacks; and entitlement to an initial compensable rating for tinnitus and an initial rating in excess of 10 percent for hypertension, in signed correspondence received in July 2009, February 2010, and in June 2011.  


CONCLUSIONS OF LAW

1.  The criteria for service connection of allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of peripheral neuropathy of the bilateral lower extremities are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

3.  Prior to January 8, 2009, the criteria for an initial disability rating of 30 percent for sleep apnea have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6847 (2013).

4.  From January 8, 2009, the criteria for a disability rating higher than 50 percent for sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.97, DC 6847 (2013).

5.  Prior to September 23, 2008, the criteria for a compensable rating for scars of the neck, left lateral back, and middle back are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800, 7804 (2002). 

6.  From September 23, 2008, the criteria for a rating of 10 percent, and no higher, for scars of the neck, left lateral back, and middle back are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, DCs 7800, 7804 (2013). 

7.  Since the effective date of service connection, the criteria for an initial 30 percent rating, but no more, for migraines have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, DC 8100 (2013).

8.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.115B, DC 7522 (2013).

9.  The criteria for the withdrawal of the substantive appeal with respect to entitlement to service connection for optical migraines, night time glare, presbyopia, hearing loss, limb movement disorder right leg, limb movement disorder left leg, hypersomnia/chronic fatigue, memory loss, chronic back pain (lumbar), chronic neck pain, personality disorder, elevated serum triglycerides and total cholesterol, obesity, IV contrast dye allergy, adjustment disorder with depressed mood, dysthymic disorder, and non-psychotic mental disorder status post organic brain injury, alopecia, right small toe fracture, bulging disc entire spine, vertebral end plate sclerosis and osteophyte formation, hemangioma L-2 and L4 vertebral bodies (noted as Schmorl's nodes), cervical neural foraminal stenosis, heart palpitations, weakness/dizziness/fatigue, emotional depression, disk herniation status post spinal manipulation, degenerative disk disease/herniated disc, C-5 anterior cervical discectomy and reconstruction, spinal canal foraminal stenosis, right thumb fracture residuals, and anxiety/panic attacks; and entitlement to an initial compensable rating for tinnitus and an initial rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist the Veteran in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board is granting the claims of service connection for allergic rhinitis and paresthesias of bilateral lower extremities.  As such, no discussion of VA's duty to notify and assist with regard to these issues is necessary.

As for the other issues resolved in this decision, namely, higher ratings for sleep apnea, headaches, lumbar and neck scars, and erectile dysfunction, these appeals arise from disagreement with the initial disability ratings assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  All available evidence pertaining to the Veteran's claims has been obtained.  

Service treatment records and post-service medical records have been associated with the claims file.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf. 

The Veteran also was provided with VA examinations in conjunction with his claims.  The examination reports are adequate for the purposes of deciding the claims on appeal because the examiners conducted physical examinations, reviewed the Veteran's medical history, and described each disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a DRO and VLJ who chairs a hearing has (1) a duty to fully explain the issues and (2) a duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ asked questions to ascertain information to substantiate the Veteran's claims for service connection and higher ratings.  In addition, the Veteran volunteered an account of his symptoms since discharge and of his more recent symptoms.  The VLJ also sought to identify pertinent evidence not currently associated with these claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Service Connection

The Veteran seeks service connection for allergic rhinitis and paresthesias of bilateral lower extremities.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

Service connection also may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448(1995) (en banc).  

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Allergic Rhinitis

Service treatment records reflect that the Veteran was treated for allergic rhinitis during service for many years.  Allergy testing was positive for multiple allergens and the service records include diagnoses of allergic rhinitis, seasonal allergic rhinitis, and perennial allergic rhinitis treated with prescription medication.   

At the Veteran's January 2008 pre-discharge VA examination, he reported a history of seasonal allergies for which he took medication.  His current rhinitis symptoms were noted as nasal congestion and excess nasal mucous.  Following a physical examination, the examiner provided a diagnosis of seasonal allergies with chronic rhinitis.  The problem associated with the diagnosis was maxillary mucous retention bilateral cysts and seasonal allergies.

Post-service medical records show diagnoses of and treatment for allergic rhinitis with nasal congestion.  

At his August 2013 hearing, the Veteran testified that he did not have any problems with allergies prior to service.  He indicated that he started having symptoms when he went to Whiteman Air Force Base.  He also testified that he continued to have allergy symptoms after his discharge in 2008, was currently receiving treatment, and was on continuous medication for his rhinitis.

Allergic rhinitis was diagnosed in service and there is evidence of a current diagnosis, as well as competent and credible evidence of recurrent, similar symptomatology since service discharge.  This strongly suggests a nexus between the current allergic rhinitis and the allergic rhinitis noted in service.  Resolving all doubt in the Veteran's favor, service connection for allergic rhinitis is warranted.  

Bilateral Paresthesias

Service treatment records show recurring complaints of low back pain with radiation to the lower extremities since 2003.  Pertinent diagnoses in 2003 included herniated nucleus pulpous (HNP), lumbar spine, with radiculitis right lower extremity; and lumbar radiculopathy.  In June 2004, the Veteran reported increased low back pain with random paresthesias in both feet with numbness in the soles of both feet.  Following a clinical evaluation and an MRI of the lumbar spine, a physician indicated that the Veteran's symptoms were secondary to mechanical instability, degenerative disc disease, and nerve root compression at L5-S1.  

The Veteran underwent a posterior lumbar interbody fusion with instrumentation at L5-S1 in July 2004.  He initially reported complete relief of his bilateral leg pain six weeks after the surgery, with the exception of some residual numbness in both legs which his physician noted followed the S1 nerve root distribution.  Therapy notes in September 2004 show that he also developed a constant ache in his bilateral lower extremities, decreased sensation in his lower extremities, hypersensitivity in the plantar surfaces of both feet, and weakness that interfered with his activities of daily living.  Treatment notes from October 2004 to July 2005 show the Veteran's symptoms resolved, with the exception of some residual numbness in his right lateral calf.  

Beginning in August 2007, the Veteran reported paresthesias in his bilateral lower extremities.  At a neurosurgical evaluation in August 2007, he reported a stabbing pain in his feet and increased pain in his lower extremities.  A physical examination was normal, with the exception of abnormal sensation of an L5 distribution on the right lower extremity, and the clinical assessment was intermittent foot, ankle and radicular pain in the bilateral lower extremities.  A September 2007 treatment record shows a complaint of numbness in the lower extremities with a 'pins and needles' sensation from both knees to the toes.  The diagnosis was low back pain with bilateral lower extremity radiculopathy and neuropathy.  

At a pre-discharge VA examination in January 2008, the Veteran reported a history of patchy numbness and areas of hypersensitivity in both of his feet and a sensation that both of his feet were falling asleep.  He also reported numbness in his lateral right leg and pain in both lower extremities.  He indicated that these symptoms had been present since his back surgery in 2004.  Following physical examination, the examiner provided a diagnosis of peripheral neuropathy; the associated problem was bilateral lower extremity paresthesias.  The examiner indicated that the paresthesias were likely due to spine pathology.

Post-service VA medical treatment records reflect a diagnosis of low back pain with paresthesias in the bilateral lower extremities in the Veteran's active problem list.  

The record demonstrates that the Veteran is currently diagnosed with peripheral neuropathy of the bilateral lower extremities.  He is currently service-connected for posterior lumbar interbody fusion with instrumentation at L5, S1 to include laminectomy defect with significant disc space narrowing and degenerative changes.  The January 2008 VA examiner has indicated that the diagnosis of peripheral neuropathy is associated with the Veteran's bilateral lower extremity paresthesias symptoms, and has further indicated that the paresthesias are likely due to spine pathology.  

While the examiner's opinion is not wholly definitive, his opinion- coupled with the pertinent in-service findings and diagnoses that overwhelming indicate a relationship between the Veteran's lower extremity symptoms and his lumbar spine condition - presents adequate support in the record for the conclusion that the Veteran's claimed neurological disorder is proximately caused by his service-connected lumbar spine disability.

Resolving all doubt in the Veteran's favor, service connection for peripheral neuropathy of the bilateral lower extremities (claimed as paresthesias of the bilateral lower extremities), secondary to the service-connected posterior lumbar interbody fusion with instrumentation at L5, S1 to include laminectomy defect with significant disc space narrowing and degenerative changes, is warranted. 

Higher Ratings

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).


Obstructive sleep apnea

Service connection for obstructive sleep apnea was granted in an April 2008 rating decision and a noncompensable rating was assigned effective March 1, 2008.  In a January 2012 rating decision, the RO increased the disability rating to 50 percent, effective January 8, 2009.

Obstructive sleep apnea is evaluated under DC 6847.  38 C.F.R. § 4.97.  Under DC 6847, which provides for evaluation of obstructive sleep apnea, noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  A 30 percent rating is assigned if there is persistent daytime hypersomnolence.  A 50 percent disability rating contemplates sleep apnea that requires use of a breathing assistance device such as a CPAP machine; and the highest rating of 100 percent is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) is required.  Id. 

Service treatment records show the Veteran was diagnosed with sleep apnea.  The records do not indicate that a continuous positive airway pressure (CPAP) machine was ever prescribed. 

At a January 2008 VA pre-discharge examination, the Veteran reported fatigue during the daytime hours, but denied daytime hypersomnia, syncope or falling asleep.  His sleep apnea treatment consisted of use of melatonin and Provigil.  He did not report use of a breathing assistance device or need for tracheostomy.  The physical examination was negative for chronic respiratory failure.  

Post-service VA medical records show findings of sleep apnea with hypersomnolence and chronic fatigue for which the Veteran was taking medication.  These records show the Veteran reported that he had trouble sleeping at night and was sleepy during the day with poor concentration; however, his sleep apnea was not considered significant enough, so as to warrant CPAP treatment, until January 8, 2009.   

Prior to January 8, 2009, the Veteran's sleep apnea is rated at 0 percent.  Considering the evidence of record which shows a documented sleep disorder with persistent hypersomnolence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's sleep apnea more nearly approximated the criteria for a 30 percent evaluation since March 1, 2008, the effective date of service connection.  An even higher rating of 50 percent is not warranted during this appeal period as there was no evidence that the Veteran required use of a CPAP machine.

From January 8, 2009, the Veteran's sleep apnea is rated at 50 percent because there is evidence that he requires use of a CPAP machine.  The criteria for the highest disability rating of 100 percent have not been met.  At no time during this appeal period has the evidence shown the Veteran to have been diagnosed with chronic respiratory failure with carbon dioxide retention or cor pulmonale secondary to his service-connected sleep apnea.  Additionally, a tracheotomy has not been performed.  Accordingly, the criteria for a 100 percent disability rating have not been met at any time during the appeal.  

Scars

Service connection for scars of the neck and back was granted in an April 2008 rating decision.  A noncompensable rating was assigned effective March 1, 2008.  In an August 2012 rating decision, the RO increased the disability rating to 10 percent, effective July 19, 2012.

By way of history, the Veteran's service treatment records indicate that he underwent an anterior cervical fusion in 2003 and a lumbar laminectomy in 2004.  

Post-service VA and private medical records do not contain any findings pertinent to rating the Veteran's service-connected scars.

The Veteran underwent a VA examination in January 2008.  Three scars were noted; one on his neck and two on his back.  The neck scar measured 5.5 centimeter (cm) in length and 1 millimeter (mm), (i.e. .100000 cm) in width.  The middle back scar measured 18 cm in length and .100000 cm in width.  The left lateral back scar measured 13 cm in length and .5 cm in width.  The scars were not tender to palpation.  There was no disfigurement of the neck.  No pain was noted on examination of any of the scars.  There was no adherence to any underlying skin tissue, no underlying soft tissue damage and the texture of the scars was normal.  The scars' color was the same as the normal skin.  All scars appeared stable; there was no ulceration or breakdown over the scars.  There was no elevation or depression of the skin surface, induration or any inflexibility of the skin in the scars areas.  There was no limitation of motion or function.  

At a VA examination in May 2012, none of the scars were noted to be painful.  All of the scars were observed to be linear.  There was no adherence to any underlying skin tissue, no underlying soft tissue damage and the texture of the scars was normal.  The scars' color was the same as the normal skin.  All scars appeared stable; there was no ulceration or breakdown over the scars.  There was no elevation or depression of the skin surface, induration or any inflexibility of the skin in the scar areas.  There was no limitation of motion or function.  The neck scar measured 1 cm.  The left flank scar measured 18 cm.  The midline low back scar measured 13 cm.  The scars did not affect the Veteran's ability to work.

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  However, none of the applicable precedent decisions or laws, regulations or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  

The revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration; however, the RO applied the criteria in the December 2008 statement of the case.  Accordingly, those criteria are applicable to the claim, but only for the period on or after the effective dates of the new regulations.  

The Board will first discuss the appropriate rating for the Veteran's scars under the criteria in effect at the time he filed his claim.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2002).  The appropriate rating for the Veteran's scars, under the revisions that became effective September 23, 2008, will be discussed separately.

Under DC 7800 disfigurement of the head, face, or neck is evaluated as follows: with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, DC 7800 (2002).  

The 8 characteristics of disfigurement, for the purposes of evaluation under Section 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one- quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1). 

Under DC 7801, scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2002).  

A maximum rating of 10 percent is assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2002). 

A maximum rating of 10 percent is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2002).  Note (1) to DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7803 defines a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 also provides for a maximum rating of 10 percent for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  Other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2002).

Prior to July 19, 2012, the Veteran's scars are currently rated as noncompensable (0 percent) disabling under 38 C.F.R. § 4.118, DC 7804.

The Veteran is not entitled to a compensable rating under DC 7804.  Under DC 7804, superficial scars that are tender or painful on objective examination are evaluated as 10 percent disabling.  The January 2008 VA examination reports shows that none of the three scars located on the neck, midline back, or left lateral flank were tender upon palpation by the examiner (i.e. objective examination).

The Board has considered whether higher disability ratings are possible under any alternate diagnostic code, but finds that they are not.  

Diagnostic code 7800 is for consideration as one of the Veteran's service-connected scars is located on his neck.  The January 2008 VA examination report shows that the neck scar is superficial, and does not manifest with any of the characteristics of disfigurement.  Specifically, the neck scar measures less than 13 cm in length and.6 cm in width; the surface contour of the scar is not elevated or depressed on palpation, not adherent to underlying tissue, not hypo- or hyper- pigmented, and skin indurated and inflexible.  The skin texture was normal and there was no underlying soft tissue loss.  The examiner also indicated no disfigurement was present.  

In a September 2012 statement, the Veteran reported that his neck scar is depressed and warrants a compensable evaluation on this basis.  However, the Board finds that the VA examination reports are the most probative evidence of the nature of the Veteran's scars, as two separate examiners evaluated the neck scar and noted that it was not depressed.  Therefore, a compensable rating under DC 7800 is not warranted.

A compensable rating under DC 7801 or DC 7802 (for scars other than the head, face, or neck) is not warranted.  The probative medical evidence shows the Veteran's scars on his neck, left lateral flank and midline back do not exceed 6 square inches in size, are not deep, and do not cause limited motion (DC 7801) and either of the scars approximated one square foot or 144 sq. inches (DC 7802).  The 2008 VA examination report indicates the middle back scar measured 18 cm, and the left lateral back scar measured 13 cm.  These measurements are significantly less than the 6 square inches or one square foot needed for a compensable evaluation under these diagnostic codes.  The examiner also specifically indicated that none of the scars had underlying tissue loss (i.e. they were not deep) and did not cause any limited motion.  

In addition, none of the service-connected scars are unstable or manifest with repeated ulceration (DC 7803).  The January 2008 VA examination report shows all of scars were stable and had normal skin texture.  Therefore, a compensable rating under DC 7803 is not warranted.  Finally, a compensable rating under DC 7805 is not warranted as the evidence does not show that any of the Veteran's scars produce any limitation of function or disabling effects.

As noted, the criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  Under the criteria that became effective September 23, 2008, DC 7800 was not changed in a manner that is outcome determinative in this case.  The 8 characteristics of disfigurement, for the purposes of evaluation under Section 4.118, did not change from the 2002 version. 

Under the 2008 revisions, however, an amendment to DC 7800 found in Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) instructs the rater that characteristic(s) of disfigurement may be caused by one scar or by multiple scars.  

In this case, none of the 8 characteristics of disfigurement have been met at any time during the appeal and therefore a compensable rating under DC 7800 is not warranted.  While the Veteran has argued that his neck scar is depressed on palpation, the Board finds that the VA examination report showing no depression of the scars is the most probative evidence of the nature and severity of the Veteran's scars, as they were based on objective physical examinations.  

The Veteran is also not shown to have additional disabling effects, such as pain.  He specifically denied any symptoms of pain associated with his neck scar during the May 2012 VA examination, in his September 2012 statement, and at his August 2013 hearing.  He is not shown to have any other disabling effects.  See Note (4), supra.  Thus, a separate compensable rating under any other diagnostic code is not for application.  

Diagnostic codes 7801 and 7802 remain inapplicable under the 2008 revisions.  The probative medical evidence shows that neither of the Veteran's scars exceed 6 square inches in size, or are deep or caused limited motion (DC 7801) and neither of the scars approximate one square foot or 144 sq. inches (DC 7802).  The May 2012 examiner noted the left flank scar measured 18 cm, and the midline low back scar measured 13 cm.  These measurements are significantly less than the 6 square inches or one square foot needed for a compensable evaluation under these diagnostic codes.  Further, the VA examiner specifically indicated that the scars was superficial (i.e. not deep) and did not cause any limited motion.  

Under the 2008 revisions, DC 7803 was removed.  38 C.F.R. § 4.118, DCs 7800-7805 (2013).

A rating of 10 percent is warranted under DC 7804, effective from the date of the regulatory change.  Under the 2008 version of DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  The revised code does not include a specific requirement of pain on objective examination.  

As discussed previously, none of the Veteran's scars are unstable.  However, in a September 2012 statement, the Veteran reported that it is his left lateral flank scar that is painful, and this scar has been painful ever since his surgery.  As the Board finds his testimony credible and competent in this regard, a 10 percent rating is assigned from September 23, 2008, the date of the regulatory change which does not include a specific requirement of pain on objective examination.  

The Board has considered whether a rating higher than 10 percent is warranted since September 23, 2008, but finds that it is not.  

In the September 2012 statement, the Veteran reported that his neck scar is not painful.  At his August 2013 hearing, he testified that only his left lateral scar is painful.  A rating in excess of 10 percent is not appropriate because the Veteran does not have three or more painful or unstable scars as required for a 20 percent rating under DC 7804.

Finally, DC 7805 remains inapplicable in this case under the 2008 revisions.  The May 2012 VA examination report shows the Veteran's scars do not produce any limitation of function or cause disabling effects.   

In sum, a 10 percent rating is warranted under the applicable (revised) diagnostic codes, effective from September 23, 2008, the date of the regulatory change.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

Headaches

Service connection for migraines was granted in an April 2008 rating decision.  A 10 percent rating was assigned effective March 1, 2008.  

By way of history, the service treatment records show the Veteran was involved in a motor vehicle accident in 1998.  He reported a history of recurrent headaches following that event.

On the pre-discharge VA examination January 2008, the Veteran reported that his migraines occurred monthly with aura symptoms described as floaters; he denied photophobia.  He also reported bilateral frontal pain.  Non-steroidal anti-inflammatory medications provided little to no relief.  He stated that he tried to sleep when they occur.  Most of the migraine attacks were prostrating and lasted for hours.  The Veteran reported that he also experienced tension headaches between one and three times a week.  The examiner indicated that there were no significant effects on the Veteran's usual occupation (as a medic).

On VA examination in May 2012, the Veteran reported that he took medication for his migraines.  The migraines occurred with symptoms of constant head pain located on both sides of his head, nausea, and sensitivity to light and sound.  The duration of the headaches was less than one day.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine headache pain that occurred more than once a month.  He also had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner further noted the Veteran had prostrating attacks of non-migraine headache pain that occurred less than every 2 months.  These non-migraine headaches did not occur with very frequent prostrating and prolonged attacks.  The examiner opined that the Veteran's headache condition impacts his ability to work as he would not be able to work during a severe headache.  She estimated that he would typically miss one day, once a month, for a severe headache. 

At the Veteran's August 2013 hearing, he testified that his headaches usually occur 1 to 5 times a week.  He indicated that he takes Naproxen and acetaminophen, along with rest.  He stated that he will lie down and try to sleep as the situation permits.  He explained that if he is in a situation where he cannot lie down, he will continue with his standard routine.  On average, he needs to lie down 3 times a week.

The evidence of record, both lay and medical, supports the assignment of an initial 30 percent disability rating, but no more, for the service-connected migraines.  Given the reported frequency of the Veteran's headaches, and the fact that they reportedly necessitated rest (i.e. they were prostrating), the Veteran's migraines meet the 30 percent criteria of prostrating attacks occurring on average of at least once per month.  

The Board finds that the Veteran's migraine headaches are not 'productive of severe economic inadaptability,' such that a higher rating of 50 percent is warranted.  These terms are not defined in VA law.  However, VA has conceded that the words, "productive of" could be read to mean either "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 446- 447 (2004).  

The evidence does not reflect that the Veteran's migraine headaches have been 'productive of' or 'are capable of producing' severe economic inadaptability.  The Veteran's service treatment records do not show excessive sick leave, profiles, or duty absences related to his migraines.  The January 2008 examiner also indicated that there were no significant effects on the Veteran's usual occupation at that time (which was as an active duty medic).  Also, while the Veteran is not currently employed, at the May 2012 VA examination, the examiner estimated that the Veteran would typically miss 1 day, once a month, for a severe headache.  In addition, the Veteran testified in August 2013, that on average, he needs to lie down 3 times a week.  Based on these findings, severe economic inadaptability is not shown.  

An initial evaluation of 30 percent, but no higher, is warranted for migraines.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Erectile Dysfunction 

The Veteran's erectile dysfunction has been rated as noncompensable since the grant of service connection.  A compensable rating is desired.  

Erectile dysfunction is rated analogously under DC 7522 for "deformity of the penis with loss of erectile power."  38 C.F.R. § 4.115b, DC 7522.  A 20 percent evaluation is the only compensable rating assignable under this diagnostic code.  In order to be assigned a 20 percent evaluation, two distinct elements are required: the Veteran must have a penile deformity and there must be evidence of loss of erectile power.  Id. 

Service treatment records are negative for evidence of a penile deformity.  At a pre-discharge VA examination in January 2008, the Veteran reported that his erectile dysfunction had been progressively worsening over the past 3 to 4 years.  He indicated that his medication provided moderate relief and vaginal penetration was possible.  However, on physical examination the testicles and penis were normal.

VA treatment notes are negative for a penile deformity.  At a VA examination in May 2012, the Veteran stated that he could achieve an erection sufficient for penetration and ejaculation.  A physical examination was not performed.  

In statements submitted in support of his appeal, the Veteran has described in detail the difficulties that he experiences due to his impaired sexual function.  While the Board is certainly sympathetic to the Veteran's difficulties, the criteria for a compensable rating have not been met at any point during the appeal period, even with consideration of the fact that the Veteran has loss of erectile power.  

In reaching this conclusion, the Board notes that the evidence does not indicate, nor does the Veteran contend, that he has any actual visible deformity of the penis.  Although the May 2012 VA examination is in adequate to the extent that a physical examination was not performed, the Board notes that in a September 2012 written statement, the Veteran stated "I do not have penile deformity however; I do have loss of erectile power."   (Emphasis in original).  Based on the Veteran's unequivocal denial of having penile deformity, an observation which he is certainly capable of making, there is no need to obtain a new examination.

The evidence clearly demonstrates that the Veteran has impairment due to loss of erectile power; however, without evidence of deformity of the penis, there is no basis for the assignment of a compensable evaluation for erectile dysfunction.  

Also, no evidence of any penis removal or penis removal of glans, or testis atrophy or removal, has been shown at any time during this appeal.  38 C.F.R. § 4.115b, Diagnostic Codes 7520-7524 (2013).  At this time, the Board notes that the Veteran is already in receipt of special monthly compensation under the provisions of 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  

Given the absence of a deformity of the penis, the weight of the evidence is against the claim and a compensable schedular rating for erectile dysfunction is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2013).

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the Veteran's service-connected sleep apnea, migraines, lumbar and neck scars, and erectile dysfunction. 

The Veteran's service-connected sleep apnea has manifested with impaired sleep and the need for a CPAP machine since February 2009.  His service-connected migraines have manifested with photophobia and nausea, and were, at times, prostrating.  The scars on his neck, left lateral flank and mid-back are superficial and do not cause any limited motion or functional impairment.  The service-connected erectile dysfunction has been manifested by an inability to achieve and maintain an erection without physical deformity of the penis.  

These manifestations are all specifically contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.97, DC 6847 (providing ratings for sleep apnea based on use of a CPAP machine and other respiratory symptoms such as chronic respiratory failure); 38 C.F.R. § 4.118, DC 7804 (providing ratings for scars on the basis of size, pain, and other symptoms); 38 C.F.R. § 4.130, DC 8100 (providing ratings for migraines on the basis of the frequency and severity of migraine attacks and the impact on economic inadaptability); and 38 C.F.R. § 4.115b, DC 7522 (providing a compensable rating on the basis of penile deformity and loss of erectile power).

Given the ways in which the rating schedule contemplates these disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  

Moreover, with respect to the erectile dysfunction disability, the Board notes that in every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  In other words, the schedular criteria for erectile dysfunction suggest that in the absence of actual penile deformity and loss of erectile power, a noncompensable rating is to be assigned.

In short, there is nothing exceptional or unusual about the Veteran's sleep apnea, headaches, lumbar and neck scars, and erectile dysfunction because the respective rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by any of these disabilities.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  A TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As there is no evidence of unemployability due to the Veteran's service-connected disabilities of sleep apnea, headaches, lumbar and neck scars, and erectile dysfunction, the question of entitlement to a TDIU is not raised.

Withdrawn Issues

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In correspondence received in July 2009, the Veteran expressed his intent to withdraw the issues of service connection for optical migraines, night time glare, presbyopia, hearing loss, limb movement disorder right leg, limb movement disorder left leg, hypersomnia/chronic fatigue, memory loss, chronic back pain (lumbar), chronic neck pain, personality disorder, elevated serum triglycerides and total cholesterol, obesity, IV contrast dye allergy; and entitlement to an initial compensable rating for tinnitus, and an initial rating in excess of 10 percent for hypertension.  

In correspondence received in February 2010, the Veteran expressed his intent to withdraw the issues of service connection for adjustment disorder with depressed mood, dysthymic disorder, and non-psychotic mental disorder status post organic brain injury.

In correspondence received in June 2011, the Veteran expressed his intent to withdraw the issues of service connection for alopecia, right small toe fracture, bulging disc entire spine, vertebral end plate sclerosis and osteophyte formation, hemangioma L-2 and L4 vertebral bodies (noted as Schmorl's nodes), cervical neural foraminal stenosis,  heart palpitations, weakness/dizziness/fatigue, emotional depression,  disk herniation status post spinal manipulation, degenerative disk disease/herniated disc, C-5 anterior cervical discectomy and reconstruction, spinal canal foraminal stenosis, right thumb fracture residuals, and anxiety/panic attacks.

There are no allegations of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters. 


ORDER

Service connection for allergic rhinitis is granted.

Service connection for bilateral paresthesias, secondary to posterior lumbar interbody fusion with instrumentation at L5, S1 to include laminectomy defect with significant disc space narrowing and degenerative changes is granted.

Prior to January 8, 2009, an initial disability rating of 30 percent, and no more, for sleep apnea is granted.

From January 8, 2009, a disability rating higher than 50 percent for sleep apnea is denied.

Prior to September 23, 2008, a compensable disability rating for scars of the neck and back is denied.

From September 23, 2008, a disability rating of 10 percent, and no more, for scars of the neck and back is granted.

An initial disability rating of 30 percent, and no more, for migraines is granted.

An initial compensable disability evaluation for erectile dysfunction is denied.

The claims of service connection for optical migraines, night time glare, presbyopia, hearing loss, limb movement disorder bilateral legs, hypersomnia/chronic fatigue, memory loss, chronic back pain (lumbar), chronic neck pain, personality disorder, elevated serum triglycerides and total cholesterol, obesity, IV contrast dye allergy, ; adjustment disorder with depressed mood, dysthymic disorder, and non-psychotic mental disorder status post organic brain injury, alopecia, right small toe fracture, bulging disc of the entire spine, vertebral end plate sclerosis and osteophyte formation, hemangioma L-2 and L4 vertebral bodies (noted as Schmorl's nodes), cervical neural foraminal stenosis, heart palpitations, weakness/dizziness/fatigue, emotional depression, disk herniation status post spinal manipulation, degenerative disk disease/herniated disc, C-5 anterior cervical discectomy and reconstruction, spinal canal foraminal stenosis, right thumb fracture residuals, and anxiety/panic attacks; and entitlement to an initial compensable rating for tinnitus and an initial rating in excess of 10 percent for hypertension are dismissed.


REMAND

The Veteran seeks service connection for residuals of head trauma, claimed as post-concussion syndrome and organic brain injury; pigment dispersion syndrome, bilateral maxillary sinus retention cysts, anal fissure, rectal polyps and diverticulum, chronic hematuria, and hypogonadism/low testosterone.  Additional development is needed.


Residuals of head trauma, claimed as post-concussion syndrome and organic brain injury 

Service treatment records show the Veteran was involved in a motor vehicle accident in December 1998.  The records reflect that the Veteran reported having memory loss.  Diagnoses included traumatic brain injury (TBI) and post-concussive syndrome.

At the Veteran's January 2008 pre-discharge VA examination, an examiner provided a diagnosis of traumatic brain injury and noted that the problem associated with the diagnosis was organic brain injury; the disability's impact on the Veteran's occupational activity was memory loss.  However, at a subsequent neuropsychology evaluation in February 2009 for the purposes of evaluating memory and cognitive deficits, a VA neuropsychologist indicated that the Veteran achieved scores that were generally average or higher, and his best performances were on tasks involving attention and memory.

At the hearing before the undersigned, the Veteran reported that he has experiences memory loss, concentration problems and a change in his mood and behavior since the accident in service.  

A TBI examination should be provided to determine the nature and etiology of any currently identified TBI residuals, to include the subjective complaints of memory loss, concentration problems and a change in mood and behavior.

Pigment dispersion syndrome 

Service treatment records show the Veteran was diagnosed with pigment dispersion syndrome.  The Veteran's January 2008 pre-discharge VA examination, as well as post-service VA medical records dated through October 2012 shows a diagnosis of pigment dispersion syndrome without glaucoma.  

At the Veteran's August 2013 hearing, he indicated that he receives ongoing treatment for this condition at the VA Medical Center (VAMC) in Columbia.  He has also identified several private eye care providers including the Tauber Eye Center in Kansas City, Missouri in 2012; Dr. Stock at the Walmart Eye Clinic in Warrensburg, Missouri; and Insight Eye Care in Warrensburg, Missouri, since 2008.  These records must be obtained.  

In addition, in light of the fact that the last VA eye examination was in 2008, a medical opinion should be conducted to whether the Veteran's pigment dispersion syndrome has progressed into an actual ophthalmic disability, such as glaucoma.

Bilateral maxillary sinus retention cysts

Bilateral maxillary sinus retention cysts were noted during active duty on an MRI performed in July 2005.  Post-service VA treatment records show that a brain MRI conducted in November 2008 revealed a small mucous retention cyst in the right maxillary sinus.  The Board has granted service connection for chronic allergic rhinitis in this decision.  A medical opinion is needed to determine whether the Veteran's maxillary sinus retention cysts are related to the now service-connected chronic allergic rhinitis, and if so, do they result in any actual disability with manifestations that are separate and distinct from the allergic rhinitis. 

Anal Fissure

The Veteran was noted to have an anal fissure in service.  At the pre-discharge VA examination in January 2008, an examiner also noted the presence of an anal fissure on physical examination.  The Veteran reports symptoms of pain and rectal bleeding associated with his anal fissure.  

The Veteran is currently service-connected for hemorrhoids.  The symptoms that he reports for his anal fissures are the same symptoms also ascribed to his service-connected hemorrhoids making it difficult to determine whether these are two separate disabilities.  Therefore, a medical opinion is needed to determine whether the anal fissure is a 'distinct and separate' disability from the already service-connected internal hemorrhoids, or whether it is merely a manifestation of the hemorrhoids.

Rectal Polyps and Diverticulum

Service treatment records reflect that the Veteran underwent a colonoscopy in 2004, at which time he was noted to have a rectal polyp and one diverticulum.  The polyp was removed and was found to be hyperplastic.  The Veteran's pre-discharge VA examination in January 2008 did not reveal the presence of rectal polyps or diverticula.  At a subsequent VA examination in May 2012, a VA examiner reported the Veteran's rectal/anal examination as normal, but she did not actually perform a physical examination.

As the claim is being remanded for a new VA examination for other purposes, the Veteran should also be examined for the presence of diverticula as well to determine whether he has any recurrence of the polyp noted in service or current symptoms due to his in-service polypectomy.  If either of these conditions are found, a medical opinion is needed as to whether the findings are 'distinct and separate' disabilities from the service-connected internal hemorrhoids, or whether either are merely a manifestation of the hemorrhoids.

Chronic Hematuria

Service records show recurrent complaints and findings of hematuria, the etiology of which was not determined.  A January 2008 pre-discharge VA examination report reflects a diagnosis of chronic hematuria, but the examiner did not identify any underlying kidney or genitourinary disorder for the etiology of the hematuria.

At his hearing in August 2013, the Veteran indicated that he believes his chronic hematuria may represent an undiagnosed illness.  The RO has not yet considered this theory of entitlement and the Board otherwise notes that service connection may not be granted for a laboratory finding such as hematuria in the absence of an underlying disorder.  

As the claim is already being remanded for a genitourinary examination, a medical opinion should be obtained as to whether the Veteran's chronic hematuria is an undiagnosed illness; a symptom of an underlying kidney or genitourinary disorder, and if so whether such disorder had onset in service; or, whether it is caused or aggravated by a service-connected disability.  

Hypogonadism/Low Testosterone

Service treatment records show diagnoses of post-pubertal hypogondaism and low testosterone.  On pre-discharge VA examination in January 2008, the Veteran was found to have low testosterone/hypogonadism.  The examiner indicated that the Veteran's erectile dysfunction was unrelated to his low testosterone/hypogonadism.  

On VA examination in May 2012, a different examiner indicated that the Veteran's hypogonadism was the most likely cause of his [service-connected] erectile dysfunction.  

In light of the conflicting medical opinions, and because service connection may not be granted for a mere laboratory finding, an opinion is warranted to determine whether the low testosterone/hypogonadism currently manifests with any actual disorder/residuals.  

At his hearing in August 2013, the Veteran indicated that he believes his hypogonadism and low testosterone may represent an undiagnosed illness.  The RO has not yet considered this theory of entitlement to service connection.  

In addition, the Veteran reports that he is currently receiving urologic treatment from the VAMC in Columbia.  These records must be obtained.

Higher Ratings

The Veteran seeks higher initial ratings for his service-connected hemorrhoids, chronic heartburn/reflux, PTSD, posterior lumbar interbody fusion, and cervical spine C-5 compression fracture.  Additional development is needed.


Hemorrhoids 

The Veteran underwent a VA examination in May 2012 for evaluation of this disability.  He asserts that the examination was inadequate as a physical examination was not conducted and because the examination report does not reflect an accurate assessment of his symptoms.  As the findings of the May 2012 examination are insufficient to decide the claim, a new VA examination must be obtained.  

Chronic Heartburn/reflux, PTSD, Posterior Lumbar Interbody Fusion, and Cervical Spine C-5 compression Fracture

On the claims for increase for chronic heartburn/reflux, PTSD, posterior lumbar interbody fusion, and cervical spine, C-5 compression fracture, the Veteran was last examined in 2008.  As there is a need to verify the current severity of these disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted.

Finally, the file should be updated with VA medical records from the Columbia VAMC dated since October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private providers that have treated him for his claimed disabilities, as well as his service-connected hemorrhoids, chronic heartburn/reflux, PTSD, posterior lumbar interbody fusion, and cervical spine C-5 compression fracture to include records from his urologist and endocrinologist.  Update the file with VA medical records from the Columbia VAMC dated since October 2012.

2.  Obtain medical records from the Tauber Eye Center in Kansas City, Missouri in 2012; Dr. Stock at the Walmart Eye Clinic in Warrensburg, Missouri; and the Insight Eye Care in Warrensburg, Missouri, following the receipt of any necessary authorization(s) from the Veteran. 

3.  After associating any outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed pigment dispersion syndrome, maxillary sinus retention cysts, anal fissure, rectal polyps, chronic hematuria, and low testosterone/hypogonadism.  The claims folder must be made available and reviewed by the examiners.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiners are to provide opinions as to whether it is at least as likely as not that the pigment dispersion syndrome, maxillary sinus retention cysts, anal fissure, rectal polyps, chronic hematuria, and low testosterone/hypogonadism had onset in service or are related to active military service, and if so whether they result in any impairment of earning capacity.

In addition, the examiners are to indicate answer the following questions:

a) Does the Veteran have any current residuals, other than chronic headaches/migraines, from the head injury he sustained in service?  The examiner must identify all conditions that are determined to be related to the reported in-service head injury, to include consideration of whether the Veteran currently has a condition characterized by a cognitive deficit as a result of the in-service head injury.    

b) Has the pigment dispersion syndrome has progressed into an actual ophthalmic disability, such as glaucoma?

c) Are the maxillary sinus retention cysts related to the Veteran's chronic allergic rhinitis?  If so, do the cysts result in any actual disability with manifestations that are separate and distinct from the allergic rhinitis?

d) Is the anal fissure that was noted in service and at the 2008 examination, a manifestation of the Veteran's currently service-connected internal hemorrhoids, or is it a condition that is 'separate and distinct' from the hemorrhoids?

e) Is there recurrence of the rectal polyp that was noted in service, or any current residuals of the in-service polypectomy? If so, identify all such residuals.

f) Is the chronic hematuria a symptom of an underlying kidney or genitourinary disorder, and if so did such disorder have onset in service or, is it caused by or aggravated by a service-connected disability?

g) Does the Veteran currently from a disorder resulting from his hypogonadism/low testosterone, such as fatigue, low libido, or erectile dysfunction?

h) Can the claimed disabilities of chronic hematuria and low testosterone/hypogonadism be attributed to known clinical diagnoses?  

i) If the chronic hematuria and low testosterone/hypogonadism cannot be attributed to known clinical diagnoses, is it at least as likely that the Veteran has an undiagnosed illness(es) or a medically unexplained chronic multisymptom illness(es) manifested by symptoms such as chronic hematuria and low testosterone?

All opinions must be supported by a complete rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he must indicate this and discuss why an opinion cannot be provided.

4.  After associating any outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected hemorrhoids, chronic heartburn/reflux, PTSD, posterior lumbar interbody fusion, and cervical spine C-5 compression fracture.  The entire claims file (both the paper file and any relevant electronic portion of the file) must be made available to and be reviewed by the examiners in conjunction with the examinations.  All necessary tests should be performed and the results reported.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  The issues of service connection for low testosterone and chronic hematuria are to be readjudicated on a direct and secondary basis, to include as due to an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117.  If the decision remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and afforded the appropriate time period to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


